Title: To Thomas Jefferson from William Dunbar, 30 September 1803
From: Dunbar, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Natchez 30th. September 1803
          
          I had the pleasure of writing you the 19th. of last month, inclosing such imperfect information on the subject of your queries, as I at that time possessed; since which I have been favored with the perusal of the result of Mr. Clark’s researches, which are, as I expected, ample, leaving nothing more to be desired respecting most of the points of enquiry; He informs me also that he procured a chart of the Western province to be sketched and sent to you: this notice supercedes the necessity of my furnishing you with any thing at the present moment on the same subject. I shall shortly receive a Copy of the same Chart, & should I find room for improvement, which it may be in my power to bring forward, I shall new model the whole and forward it to you: I perceive a difference of our statements respecting militia, but this is to be reconciled by taking Mr. Clark’s as the roll of the militia contained in the Government Registers and mine as the number of men from 18 to 45 years able to bear arms, to which Mr. Clark assents. It is probable that Mr. Clark’s information is better than mine respecting the extent of Louisiana along the Sea coast; but I have had reason to suppose that the waters of the inundation extended upon the Coast 3° of longitude & that from thence to the river Sabine was considerably less.
          The Gentleman who was to have been entrusted with the scientific part of the Spanish Commission for running the boundary line between Louisiana and the Spanish territory, writes in answer to my inquiries as follows. ‘You have devined the real cause of our commissioners remaining inactive; the news of the cession of the province (tho’ not official) shackles them in their operations, and will not allow them to adopt any decisive measures, and for this reason they have not yet determined on any thing concerning the instruments that may be wanted, should it be necessary to run a line, which it is generally expected will not be the case; for it is presumed that the two Floridas will be given to the United States by Spain in exchange for the west side of the Missisippi. The Spanish Commissioners had not, nor have they as yet come to any determination, as to the method and principles, on which the line of demarkation ought to be run, neither has any point of the line been defined except one, which is two leagues from Nachitoches W.S.W. on the road to Nacokdoches, the most eastern post of the province of Texas; formerly the Spaniards had a fort at the Adaïs, five leagues west (nearly) from the bayu de Laurier, which is the place where the line crosses the road from Natchitoches to Nakogdoches. It is generally understood here, that the limits of Louisiana are not defined in the treaty of cession by Spain to France, and this conjecture is warranted by the instructions transmitted by our Court to the Commissioners, wherein among a variety of Objects relative to the cession, they are ordered to determine and run the boundary line, and no data given them by which they can be guided in the Operation.’
          I possess a sketch taken from a chart in the possession of the Spanish government, where the boundary line is represented quitting the Sabine river in a direction nearly E.N.E. to a point distant about 2 leagues from the red river, thence making a right angle with the last course in the direction of nearly W.N.W. (including the post of Adaïs within the angle) was drawn an indefinite line, which appears to have been intended as a parallel to the general course of the red river at that place. Hence it is fair to conclude that this parallel to the red river ought to be continued to the northern Andes, from which chain of mountains the Red river and Messouri derive their Sources; the western boundary consequently will be along this natural division of the middle from the western waters to the Latitude (perhaps) of the Lake of the Woods.
          I am with the highest respect Your Obedient & devoted Servant
          
            
              William Dunbar
            
          
        